DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1, 9, 37-44, 46, and 48-56 are allowed.
The following is an examiner’s statement of reasons for allowance:
The feature, as found in claims 1, 9, and 54, of a device comprising instructions executable to “present a graphical user interface (GUI) on the touch-enabled display, the GUI comprising a setting (1308) that is selectable to set the device to, in the future, reduce the presentation size of selectors based on identified heights of different users; identify a height of a first user; and based on the height of the first user, reduce a size of a first selector presentable on the touch-enabled display and present the first selector on the touch-enabled display according to the reduction of size (Fig. 13)” is not found in the prior art along with the rest of the limitations of claims 1, 9, and 54.
The closest in the art are Seo (US 20170060319 A1), Massand (US 20130290867 A1), and Touyamasaki (US 20080259048 A1).
Seo teaches a device where content elements may be reduced in size based on the distance a user is from the screen, the distance dependent on the user’s height (Fig. 
Massand teaches a device wherein direction of light is adjusted based on a user’s height (Figs. 3 and 6, [0058]), but does not teach changing the size of a selector.
Touyamasaki teaches a method of resizing and shifting a selector in a display region ([0127]-[0131]), but does not teach broadly reducing the size of a selector.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER D MCLOONE whose telephone number is (571)272-4631. The examiner can normally be reached M-F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on 5712727671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/PETER D MCLOONE/Primary Examiner, Art Unit 2692